DETAILED ACTION
Notice of Pre-AIA  or AIA  Status axis

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2018/0131305 in view of XU CN 108448979A.

Regarding claim 1, Wang teach an apparatus for driving a motor, the apparatus comprising: motor circuitry (105) configured to: 
generate, based on an error compensated rotor angle and current at a plurality of phases of the motor, a d-axis instant current value; 
generate a d-axis instant voltage (vd) value based on the d-axis instant current value (id); and 

Wang do not teach but XU teach a neural network circuitry (5) configured to generate a rotor angle offset (See deviation at output of the magnetic encoder error of angle value (θ ') and error function F (θ ')) based on an instant rotor speed at the motor (3), wherein the neural network circuitry has been trained to generate the rotor angle offset (Para. 0012) to minimize the d-axis instant voltage value for each of a plurality of rotor speeds at the motor and wherein the error compensated rotor angle is based on the rotor angle offset. (See of Park transformation and the deviation of the idqref and idq)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Wang as per XU, the motivation is to improve the efficiency of the motor control system by using a neural network circuitry system to compensate for the position error fluctuation caused by motor vibration, torque pulsation that can reduce motor efficiency.

Regarding claim 2, Wang teach the apparatus of claim 1, wherein, to generate the d-axis instant voltage value, the motor circuitry is configured to: 
generate a d-axis current error value based on a difference between the d-axis instant current value and a d-axis reference value, wherein the d-axis reference value corresponds to zero; (Para.0035) and apply a proportional-integral controller configured to generate the d-axis instant voltage value to minimize the d-axis instant current value error value. (Para. 0035)

See the output id/iq from the Park transform that is summed with IQREF/IDREF to form Vd/Vq via PI control) 

Regarding claim 4, Wang teach the apparatus of claim 3, wherein, to generate the d-axis instant current value and to generate the q-axis instant current value, the motor circuitry is configured to apply a Clarke transform (Fig. 2A) on the current at the plurality of phases to generate an alpha current value and a beta current value (Para. 0026, See Fig. 2A) and 
apply, based on the error compensated rotor angle, a Park transform (Fig. 2B) on the alpha current value and the beta current value to generate the d-axis instant current value and the q-axis instant current value; and wherein, to generate the voltage at the plurality of phases, the motor circuitry is configured to apply, based on the error compensated rotor angle, an inverse Park transform on the d-axis instant voltage value and the q-axis instant voltage to generate an alpha voltage value and a beta voltage value and apply an inverse Clarke transform on the alpha voltage value and the beta voltage value to generate the voltage at the plurality of phases. (Para. 0027, See Fig. 2B)



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2018/0131305 in view of XU CN 108448979A and further in view of Walters et al. US 2003/0102829

Regarding claim 5, Wang teach the apparatus of claim 1, comprising but do not teach the rotor position sensor circuitry configured to detect a sensed rotor angle value of a rotor of the motor; logic circuitry configured to add the rotor angle offset to the sensed rotor angle value to generate the error compensated rotor angle; and speed calculation circuitry configured to determine the instant rotor speed using the sensed rotor angle value.
However, Walters teach rotor position sensor circuitry (14) configured to detect a sensed rotor angle value of a rotor of the motor (Para, 0015); logic circuitry (28) configured to add the rotor angle offset to the sensed rotor angle value to generate the error compensated rotor angle; and speed calculation circuitry configured to determine the instant rotor speed using the sensed rotor angle value. (Para. 0017, See Fig. 2, item 28)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed to the device of Wang as per Walters, the motivation being that it enables the motor to started with the initial rotor position that is based on the sensed angle position.

Regarding claim 6, Wang teach the apparatus of claim 1, comprising: rotor position estimation circuitry configured to generate an estimated rotor angle value of the rotor; logic circuitry configured to add the rotor angle offset to the estimated rotor angle value to generate the error compensated rotor angle; and speed calculation circuitry configured to determine the instant speed observer 130 runs and estimates the rotor's position {circumflex over (θ)}.sub.e and speed {circumflex over (ω)}.sub.e values in real time. After the MCU receives the estimated values from the MAS 200.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2018/0131305 in view of XU CN 108448979A and further in view of Quiñonez et al.  See discussions, stats, and author profiles for this publication at: https://www.researchgate.net/publication/280733543

Regarding claims 7, Wang teach the apparatus of claim 1 but do not teach, wherein the neural network circuitry has been further trained to generate the rotor angle offset to minimize the d-axis instant voltage value for a plurality of temperature values.
However, Quiñonez teach general scheme of a neural network and representative diagram of supervised training. (See 3 Theoretical Foundations…..Basically, the ANN’s as its name indicates, are composed for a number of interconnected neurons, where its input parameters are the set of signals received from the environment, after, calculations are performed using an activation function and ﬁnally to obtain the output signal as shown in Fig.2)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Wang as per Quiñonez, the motivation being that to establish the rotor angle to minimize d-axis current and make the necessary correction the reference current.
Note: As to the claims regarding/referring to the use of the neural network circuitry, the examiner has taken the position that since such circuitry is used basically like a mathematical KSR International Co. v Teleflex Inc., 550 U.S. 396, 2007, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 12, Wang teach the apparatus of claim 1, wherein the d-axis instant current value is represented in a rotating reference frame fixed to a rotor of the motor. (Para. 0027)

Regarding claim 13, Wang teach the apparatus of claim 1, wherein the motor comprises a permanent-magnet-synchronous-motor (PMSM) or a DC-excited motor. (Para. 0012)

Regarding claim 15, Wang teach the method of claim 14, wherein generating the d-axis voltage value comprises: generating a d-axis current error value based on a difference between the d-axis instant current value and a d-axis reference value, wherein the d-axis reference value corresponds to zero; (Para. 0036) and 
applying a proportional-integral controller configured to generate the d-axis instant voltage value to minimize the d-axis instant current value error value. (Para. 0035)

Allowable Subject Matter
Claims 8-11, 14, 16, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEVON A JOSEPH/Examiner, Art Unit 2846